IN THE SUPREME COURT OF THE STATE OF IDAHO

                                       Docket No. 48731

 WILLIAM JAMES HARTMAN, JR.,        )
                                    )
    Plaintiff-Appellant,            )
                                    )
 v.                                 )                          Boise, May 2022 Term
                                    )
 CANYON COUNTY, IDAHO, a political )                           Opinion filed: August 22, 2022
 subdivision of the State of Idaho, )
                                    )                          Melanie Gagnepain, Clerk
    Defendant-Respondent.           )
                                    )

       Appeal from the District Court of the Third Judicial District of the State of
       Idaho, Canyon County. Christopher S. Nye, District Judge.

       The district court’s decision is reversed and remanded.

       Rossman Law Group, PLLC, for Appellant. Matthew G. Gunn argued.

       Idaho Employment Lawyers PLLC, for Respondent. Pamela S. Howland argued.



ZAHN, Justice.

       This case concerns whether the district court erred in granting summary judgment against
a county employee for failing to exhaust administrative remedies prior to filing suit against his
employer, Canyon County. For the reasons stated below, we reverse.
                 I.    FACTUAL AND PROCEDURAL BACKGROUND
       Canyon County employed William Hartman as a heavy equipment operator at the Pickles
Butte landfill in Nampa, Idaho, from 2012 until 2017. In February 2017, Hartman reported to
Canyon County’s Human Resources Office that a female co-worker was being sexually harassed.
The next month, Hartman, who is an army veteran, told both the director of the landfill, David
Loper, and his immediate supervisor that he was taking narcotics prescribed to him for chronic
pain. Canyon County requested Hartman provide, by a set deadline, medical documentation
confirming his prescription and verifying that his use of narcotics would not adversely impact his



                                                1
ability to safely operate equipment. Hartman stated he was attempting to obtain the documentation,
but he failed to provide it within the requested timeframe.
       On April 28, 2017, Loper sent Hartman a “Notice of Intent to Terminate,” informing him
that his employment with Canyon County would be terminated effective May 2, 2017. The notice
stated that pursuant to Rule 11.04 of the Canyon County Personnel Manual and “I.C. § 72-1701
et. seq. [sic],” Hartman could request a good faith hearing concerning the termination within two
days of receiving the letter. To request the hearing, Hartman had to submit a written request
explaining the bases for his objection to his termination and why he thought it was unwarranted or
unlawful. The notice explained that either Loper or his designee would conduct the hearing and
the “[f]ailure to request a good faith hearing constitutes a failure to exhaust your remedies under
the Personnel Rules.” The notice concluded with the statement, “I wish you the best in your future
endeavors.” Prior to Hartman’s receipt of the notice, Canyon County paid Hartman the balance of
his accrued leave.
       Hartman did not request a good faith hearing. Canyon County’s Human Resources Office
sent Hartman a letter dated May 3, 2017, stating that Hartman’s last day of employment with
Canyon County was May 2 and providing information about Hartman’s benefits “to assist you as
you separate from Canyon County employment.”
       Hartman filed a notice of tort claim with Canyon County on July 27, 2017, alleging he had
been unlawfully terminated. He filed a charge of discrimination with the Idaho Human Rights
Commission on August 3, 2017. On November 28, 2018, Hartman filed a complaint against
Canyon County, alleging (1) disability-based discrimination in violation of the Idaho Human
Rights Act (“IHRA”) and Americans with Disabilities Act (“ADA”); (2) unlawful retaliation in
violation of Title VII of the Civil Rights Act (“Title VII”); and (3) unlawful termination in violation
of the Uniformed Services Employment and Reemployment Rights Act (“USERRA”). Hartman
later voluntarily dismissed his USERRA claim.
       After engaging in discovery, Canyon County moved for summary judgment in December
2019. Canyon County asserted several grounds for summary judgment, including that Hartman
had not exhausted his administrative remedies because he did not request a good faith hearing. The
district court heard argument on the motion and, in an oral ruling, concluded there were genuine
issues of material fact on both Hartman’s ADA claim and his Title VII retaliation claim. However,



                                                  2
the district court requested additional briefing on the administrative exhaustion argument, and
reserved ruling on whether summary judgment was appropriate on that ground.
       Hartman and Canyon County submitted supplemental briefing on the narrow issue of
administrative exhaustion. Canyon County argued that the grievance procedure set out in the
Personnel Manual required Hartman to request a good faith hearing to exhaust his administrative
remedies. Hartman countered that the Personnel Manual was not a contract and, therefore, could
not create binding administrative remedies. He also asserted that if the Personnel Manual required
him to request a good faith hearing to exhaust his remedies, such a request would have been futile.
       After considering the parties’ supplemental briefing the district court issued a written
decision, granting Canyon County’s motion for summary judgment. The district court reasoned
that a Canyon County ordinance identified the Personnel Manual as the official manual of
procedures for the Canyon County personnel system. Since Hartman had not requested a good
faith hearing, the district court concluded that he had failed to exhaust his administrative remedies
and his claims should be dismissed unless an exception applied. On that note, the district court
determined that Hartman failed to establish an exception applied because he had not raised a
genuine dispute of material fact on whether requesting a good faith hearing would be futile.
Consequently, the district court granted Canyon County’s motion for summary judgment and
entered a final judgment dismissing the case.
       Hartman then moved to alter or amend the judgment under Idaho Rule of Civil Procedure
59(e). Hartman reiterated his position that a non-binding Personnel Manual cannot create an
enforceable administrative remedy independent of a statute or administrative rule. Additionally,
Hartman asserted that he raised a triable issue of material fact regarding the futility of seeking a
good faith hearing because Canyon County paid Hartman the full value of his accrued leave before
serving him with the notice of intent to terminate. He also stated that the notice, signed by his
supervisor who would conduct the good faith hearing, concluded by wishing him “the best in [his]
future endeavors[,]” thus indicating that his supervisor had already decided to terminate his
employment. Hartman later filed an amended memorandum in support of his motion to alter or
amend, arguing that the administrative exhaustion provisions of the ADA and Title VII preempted
the Canyon County Personnel Manual’s administrative prerequisites to bringing suit.




                                                 3
       The district court denied Hartman’s motion to alter or amend in a brief order, noting only
that it had the discretion to do so and that “[a]fter reviewing the record and the applicable law, the
Court concludes that there are no legal or factual errors to correct.” Hartman timely appealed.
                                     II.    ISSUES ON APPEAL
       1. Did the district court err in granting summary judgment against Hartman for failing to
          exhaust administrative remedies?
       2. Did the district court abuse its discretion in denying Hartman’s motion to alter or amend
          judgment?
                              III.         STANDARD OF REVIEW
       This Court applies the same standard used by the district court when reviewing a district
court’s summary judgment ruling. Smith v. Kount, Inc., 169 Idaho 460, 463, 497 P.3d 534, 537
(2021). “[S]ummary judgment is appropriate where ‘the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.’” Id.
(quoting I.R.C.P. 56(a)). “[A]ll disputed facts are ‘construed liberally in favor of the non-moving
party, and all reasonable inferences that can be drawn from the record are to be drawn in favor of
the non-moving party.’” Id. (quoting Bedke v. Ellsworth, 168 Idaho 83, 91, 480 P.3d 121, 129
(2021)). “If the evidence reveals no disputed issues of material fact, then only a question of law
remains, over which this Court exercises free review.” Arambarri v. Armstrong, 152 Idaho 734,
738, 274 P.3d 1249, 1253 (2012) (citing Watson v. Weick, 141 Idaho 500, 504, 112 P.3d 788, 792
(2005)).
                                           IV.   ANALYSIS
       Hartman contends that the district court erred in concluding that a non-contractual
personnel manual could create a binding administrative remedy because such remedies must have
the force of law, meaning they must be provided for in a statute, rule, or contract. Hartman
contends that the Personnel Manual was not a statute, rule, or contract and therefore could not give
rise to a binding administrative remedy. He further notes that nothing in the record suggests that
the Personnel Manual was adopted pursuant to Canyon County ordinances.
       Canyon County maintains that the good faith hearing provided for in the Personnel Manual
was properly authorized under Canyon County’s constitutional and statutory authority to enact
ordinances controlling personnel matters. Further, Canyon County argues that there is no
requirement that an administrative remedy must be set forth in a statute or contract. Canyon County
contends that the district court properly granted summary judgment in its favor because its

                                                   4
Personnel Manual required Hartman to exhaust the administrative remedy of a good faith hearing
and he failed to do so.
       The administrative exhaustion doctrine is well-established in American jurisprudence,
dating back to the turn of the twentieth century. See United States v. Sing, 194 U.S. 161, 170 (1904)
(“We are of [the] opinion that the attempt to disregard and override the provisions of the statutes
and the rules of the Department, and to swamp the courts by a resort to them in the first instance,
must fail.”). Generally stated, administrative exhaustion “requires that where an administrative
remedy is provided by statute, relief must first be sought by exhausting such remedies before the
courts will act.” Regan v. Kootenai Cnty., 140 Idaho 721, 724, 100 P.3d 615, 618 (2004) (citing
McKart v. United States, 395 U.S. 185, 193–95 (1969)). The rule serves twin purposes. First, it
safeguards agency autonomy to make decisions within an agency’s expertise. McKart, 395 U.S. at
194. Second, as a corollary of allowing agencies to resolve disputes within their jurisdiction,
exhaustion protects judicial economy. Id. at 194–95. The legislature may make exhaustion
mandatory; however, in the absence of a clear exhaustion requirement, courts may exercise
discretion in applying the administrative exhaustion doctrine. McCarthy v. Madigan, 503 U.S. 140,
144 (1992) (“Where Congress specifically mandates, exhaustion is required. . . . But where
Congress has not clearly required exhaustion, sound judicial discretion governs.”)
       Although the parties argue on appeal that a binding administrative remedy must have “the
force and effect of law,” that is not the standard that this Court has applied. Instead, this Court’s
decisions have looked to whether there is a statutorily created remedy. “If an administrative
remedy is provided by statute, relief must first be sought by exhausting such remedies before the
courts will act.” See Nation v. State, Dep’t of Correction, 144 Idaho 177, 193, 158 P.3d 953, 969
(2007) (internal quotation marks omitted) (quoting White v. Bannock Cnty. Comm’rs., 139 Idaho
396, 401, 80 P.3d 332, 337 (2003)). Similarly, in Arnzen v. State and Peterson v. City of Pocatello,
aggrieved employees were required to exhaust internal grievance procedures before filing suit
because state law directed the governmental employers to adopt grievance procedures for
employees. Arnzen v. State, 123 Idaho 899, 906–07, 854 P.2d 242, 249–50 (1993) (requiring an
employee to exhaust Department of Law Enforcement grievance procedure authorized by Idaho
Code section 67-5315); Peterson v. City of Pocatello, 117 Idaho 234, 236–37, 786 P.2d 1136,
1138–39 (Ct. App. 1990) (requiring an employee to exhaust city regulations patterned after Idaho
Code title 50, chapter 16).

                                                 5
        In Nation, several aggrieved employees brought state and federal claims against their
employer, the Idaho Department of Correction. 144 Idaho at 192, 158 P.3d at 968. The Department
had established an internal grievance procedure pursuant to Idaho Code section 67-5315, which
required certain state agencies to adopt grievance procedures as prescribed by rules from the
administrator of the division of human resources. Id.; I.C. § 67-5315. The district court found that
the employees had not followed the Department’s internal grievance procedures before suing and
dismissed their state law retaliation claims for failing to exhaust administrative remedies. Id.
        On appeal, the employees argued that they were not required to pursue the Department’s
grievance procedures because their retaliation claims sounded in tort; thus, they fell outside the
scope of the administrative remedy provided by Idaho Code section 67-5315. Id. This Court
reasoned that the employees’ retaliation claims were closely tied to their allegations that the
Department took adverse employment action against them and held that the employees were
required to exhaust the Department’s grievance procedures before filing suit. Id. at 192–93, 158
P.3d at 968–69. In other words, because section 67-5315 provided the employees an administrative
remedy to address concerns regarding their employment, the employees were required to exhaust
that remedy prior to filing claims related to their employment. See id.
        In this appeal, Canyon County contends that it adopted its Personnel Manual pursuant to
state law and, therefore, it created an administrative remedy that had to be exhausted before filing
suit. Canyon County points to a variety of statutes and constitutional provisions, which it argues
grant boards of county commissioners general police powers, including the authority to enact
ordinances, rules, and regulations pertaining to the administration of a county personnel system.
See IDAHO CONST. art. 12, § 2 (“Any county . . . may make and enforce, within its limits, all such
local police, sanitary and other regulations as are not in conflict with its charter or with the general
laws.”); I.C. § 31-604 (granting a county the power to exercise “such other and further authority
as may be necessary to effectively carry out the duties imposed on it by the provisions of the Idaho
Code and constitution.”); I.C. § 31-714 (county commissioners may enact such ordinances, rules,
and regulations “as are necessary or proper to provide for the safety, promote the health and
prosperity, improve the morals, peace and good order, comfort and convenience of the county and
the inhabitants thereof.”).
        We have recognized that Idaho’s constitution and statutes grant counties broad authority
to legislate in the interest of the general welfare, which includes the ability to create and administer

                                                   6
county personnel systems. Hansen v. White, 114 Idaho 907, 910–11, 762 P.2d 820, 823–24 (1988).
However, this grant of authority did not create an administrative remedy for employees which had
to be exhausted in order for them to file suit. Our caselaw requires an enforceable administrative
remedy be created by a statute. The statutory and constitutional provisions Canyon County cites
may give it authority to administer a personnel system, but they do not create, or obligate Canyon
County to create, a grievance process for employees.
       Canyon County also points to its own ordinance as evidence of its creation of an
administrative remedy. Canyon County Code section 01-05-07 states, “[t]he board of county
commissioners shall have the power and authority to issue rules as necessary for the
implementation and maintenance of the Canyon County personnel system.” CANYON CNTY. CODE
§ 01-05-07(1). That ordinance further provides that “[t]he ‘Canyon County Personnel Rules’ shall
be the official manual of procedures for the operation of the Canyon County personnel system.”
CANYON CNTY. CODE § 01-05-07(2).
       We have not addressed whether a municipality can create a binding administrative remedy
through an ordinance. Rather, our caselaw has consistently recognized enforceable administrative
remedies as those created by statute. See Nation, 144 Idaho at 193, 158 P.3d at 969 (“If an
administrative remedy is provided by statute, ‘relief must first be sought by exhausting such
remedies before the courts will act.’”). Canyon County has not cited any authority to support its
position that it can create a binding administrative remedy. However even if it could, the Canyon
County ordinance in question does not create a binding administrative remedy. It only authorizes
the issuance of personnel rules and provides that such rules will be binding on county employees.
       This case is readily distinguishable from Nation, Arnzen, and Peterson. In those cases, a
statute directed the governmental employers to adopt a grievance process. In this case there is no
such statutory direction to Canyon County. Our caselaw requires an administrative remedy be
created by statute for the exhaustion doctrine to apply. In the absence of such a statute, we hold
that the district court erred in applying the exhaustion doctrine to dismiss Hartman’s claims.
       We also note that both Title VII of Civil Rights Act and Title I of the ADA contain statutory
exhaustion requirements. See Greenlaw v. Garrett, 59 F.3d 994, 997 (9th Cir. 1995); Zimmerman
v. Or. Dep’t of Justice, 170 F.3d 1169, 1172 (9th Cir. 1999). The Idaho Human Rights Commission
is the state agency charged with statutory responsibility to administer Title VII and ADA claims,
which it exercises pursuant to a work-sharing agreement with the federal Equal Employment

                                                 7
Opportunity Commission. See I.C. § 67-5901(1); 42 U.S.C. § 2000e-5. Canyon County has cited
no legal authority supporting its assertion that it can unilaterally impose additional exhaustion
requirements for these federal laws.
       Given our holding that the district court erred in granting summary judgment based on the
exhaustion doctrine, we need not address Hartman’s futility argument or whether the district court
abused its discretion in denying Hartman’s motion to alter or amend judgment.
                                       V.   CONCLUSION
       Based on the above, we reverse the district court’s summary judgment decision and remand
for further proceedings consistent with this opinion. Costs on appeal are awarded to Hartman.
       Chief Justice BEVAN, Justices BRODY, STEGNER and MOELLER CONCUR.




                                                8